     Case 2:20-cv-04707-AB-AFM Document 24 Filed 09/17/20 Page 1 of 2 Page ID #:83


 1

 2

 3

 4

 5

 6

 7

 8

 9                        UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11

12     ANTHONY BOUYER, an                 Case No. 2:20-cv-04707-AB-AFM
13     individual,

14                                            ORDER DISMISSAL WITH
       Plaintiff,                             PREJUDICE
15
       v.
16

17     HAMID NOURI
       INVESTMENTS, LLC, a
18     California limited liability
19     company; and DOES 1 through
       10, inclusive,
20

21     Defendants.
22

23

24

25

26

27
                                          1
28
                                    ORDER
                           DISMISSAL WITH PREJUDICE
     Case 2:20-cv-04707-AB-AFM Document 24 Filed 09/17/20 Page 2 of 2 Page ID #:84


 1         After consideration of the Joint Stipulation for Dismissal of the entire action

 2   with Prejudice filed by Plaintiff Anthony Bouyer (“Plaintiff”) and Hamid Nouri
 3
     Investments, LLC (“Defendant”), the Court hereby enters a dismissal with prejudice
 4

 5   of Plaintiff’s Complaint in the above-entitled action, in its entirety. Each party shall

 6   bear his or its own costs and attorneys’ fees.
 7

 8         IT IS SO ORDERED.
 9
     DATED:       September 17, 2020
10

11
                                      HONORABLE ANDRÉ BIROTTE, JR.
12                                    UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                         2
28
                                       ORDER
                              DISMISSAL WITH PREJUDICE
